Citation Nr: 1603558	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-46 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status post left knee reconstruction with degenerative joint disease (DJD) (left knee condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Winston-Salem, North Carolina, currently has jurisdiction over the case.

The Veteran testified at a hearing before the undersigned in July 2012.  A transcript is of record. 

The Board remanded this case in January 2013 and September 2014.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, yet another remand is required in this case.  In the September 2014 remand, the Board instructed the RO to obtain and associate with the claims file all
records of the Veteran's May 15, 2013 left knee surgery and follow-up treatment.  A Report of General Information dated September 15, 2015 indicates that an RO employee called the Veteran to request information about his left knee surgical procedure that occurred in May 2013.  The Veteran was not available, so the RO employee left a voicemail to find out where to request this information.  On the following day, the RO sent the Veteran a generic letter requesting that he "tell the VA all treatment that you have received for your claimed conditions."  See VA letter to the Veteran, dated September 16, 2015.  In October 2015, the Veteran submitted the operative report for his May 2013 left knee surgery at Viera Sports Medicine and Orthopedic Center, but no post-surgical follow-up records were included.  These records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from February 2015 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Viera Sports Medicine and Orthopedic Center, to include, but not limited to, all pre-operative and post-surgical follow-up records related to his May 2013 left knee surgery.

3.  Then, review the claims folder and make a determination as to whether a VA examination is necessary to assess the current severity of the Veteran's left knee disorder.  If so, schedule him for an appropriate examination.

4.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal, to include the issue of entitlement to a temporary total evaluation during a period of convalescence following the Veteran's May 2013 left knee surgery.  If the benefits sought are not granted, the Veteran and his representative, if any, must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




